DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,11 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (US 10, 845, 565 B2) in view of Dong (US 2019/0162934 A1).

As of Claim 1: Bachar teaches a lens module (FIG. 1F element 150), comprising: a housing (FIG. 1B element 110); 5a support frame provided with three first guide slots on a bottom side thereof; a first base (FIG. 1B element 112) below the support frame, being provided with three second guide slots on a top side thereof, corresponding to the first guide slots; 10a second base below the first base; a lens accommodated in the housing and coupled to the focusing support frame; a first ball provided between the first guide slot and the second guide slot; a first guide mechanism formed by the first guide slot, the corresponding 15second guide slot and the first ball (Col. 4, lines 21-65); three third guide slots provided on a bottom side of the first base (Col. 4, lines 65-67 and Col. 5, lines 1-30. Note that the grooves are interpreted as slots); three fourth guide slots provided on a top side of the second base corresponding to the third guide slots; a second ball provided between the third guide slot and the fourth guide 20slot; a second guide mechanism formed by the third guide slot, the fourth guide slot, and the second ball (Col. 5, lines 37-45); wherein the support frame is moveable along an optical axis direction of the lens relative to the first base and the second base; and the focusing 25support frame and the first base is moveable together relative to the second base along a direction perpendicular to the optical axis direction (Col. 4, lines 65-67 and Col. 5, lines 1-30).  
Bachar does not explicitly teach “a focusing support frame; a first base below the focusing support frame; wherein the focusing support frame is moveable along an optical axis direction " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Dong. In particular, Dong teaches a focusing support frame; a first base below the focusing support frame; wherein the focusing support frame is moveable along an optical axis direction (i.e., see ¶0024,0032-0036) as recited in present claimed invention.
In view of the above, having the support frame of Bachar and given the well-established teaching of Dong, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the module of Bachar as taught by Dong, since Dong state that such modification would to effectively compensate amplitude position, thus improving shooting effect (¶0017 of Dong).

 	As of Claim 2: Bachar in view of Dong further teaches a first elastic piece is connected between the focusing support frame and the first base, the first elastic piece generates elastic deformation only when the focusing support 14frame moves relative to the first base and the second base along the optical axis direction of the lens (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65); a second elastic piece is connected between the first base and the second base, the second elastic piece generates elastic deformation only when the focusing support frame and the first base move 5together relative to the second base along a direction perpendicular to the lens optical axis(Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65).  
 	As of Claim 3: Bachar in view of Dong further teaches the first guide slot and the second guide slot both extend along a direction parallel to the optical axis for guiding the first ball to move along a direction parallel to the 10optical axis; the third guide slot and the fourth guide slot both extend along a direction perpendicular to the optical axis of the lens for guiding the second ball to move along a direction perpendicular to the optical axis of the lens(Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65).  

 	As of Claim 4: Bachar in view of Dong further teaches one of the first guide 15slots has a rectangular cross-section contour perpendicular to the optical axis direction of the lens or one of the second guide slots has a rectangular cross-section contour in a direction perpendicular to the optical axis of the lens (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65); the rest cross-section contours of the first guide slot and the second guide slot are trapezoid or triangle along a direction perpendicular to the 20optical axis of the lens for restricting the first ball from moving along a direction perpendicular to the optical axis (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65).  

 	As of Claim 5: Bachar in view of Dong further teaches one of the third guide slots has a rectangular cross-section contour in a direction parallel to the optical axis of the lens or one of the fourth guide slots has a rectangular 25cross-section contour in a direction parallel to the optical axis of the lens; the rest cross-section contours of the third guide slot and the fourth guide slot are trapezoid or triangle along a direction parallel to the optical axis of the lens for restricting the second ball from moving along a direction parallel to the optical axis (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65).  

 	As of Claim 6: Bachar in view of Dong further teaches two first guide 15mechanisms are provided on one side of the optical axis of the lens, and the other one of the first guide mechanism is provided separately on the other side of the optical axis of the lens (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65); the first guide mechanism separately provided is located between other two of the first guide 5mechanisms along a direction parallel to the optical axis; two of the second guide mechanism are provided on one side of the optical axis of the lens, the other one of the second guide mechanisms is separately provided on the other side of the optical axis of the lens, the second guide mechanism provided separately is located between other two of the second 10guide mechanisms along a direction parallel to the optical axis (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65). 
	As of Claim 11: Bachar in view of Dong further teaches the first elastic piece is arranged on side surface of the first base in a direction perpendicular to the optical axis of the lens, and the second elastic piece is arranged on side 15surface of the first base in a direction parallel to the optical axis of the lens (Dong ¶¶0038-0042; Bachar Col. 4, lines 21-65)

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 As of Claim 7: the prior art of record fails to teach or fairly suggest the limitations of claim 7, combination with claims 1 and 6, that includes, “wherein the lens module comprises a plurality of focusing magnets and corresponding focusing coils arranged in pairs for driving the focusing support frame to move relative to the first base and the second base along the optical axis 15direction of the lens; and the lens module further comprises a plurality of anti-shake magnets and corresponding anti-shake coils arranged in pairs for driving the focusing support frame and the first base to move together relative to the second base along a direction perpendicular to the lens optical axis; 20the focusing magnet is fixed to the bottom side of the focusing support frame, the housing comprises a top plate and a bottom plate, the bottom plate is a magnetic conductive piece and is attracted by the focusing magnet.  ”
 
As of Claims 8-10: Claims 8-10 depend from Claim 7 and are objected as Allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697